       Case 1:19-cv-03543-AT-BCM Document 95 Filed 06/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SHARON ELLIS,                                                                       6/17/21
               Plaintiff,                             19-CV3543 (AT) (BCM)
       -against-
                                                      ORDER SCHEDULING POST-
NICKIESHA DALHOUSE,                                   DISCOVERY CONFERENCE
               Defendant.


BARBARA MOSES, United States Magistrate Judge.

       For the reasons discussed on the record during the June 17, 2021 conference, it is hereby

ORDERED that a telephonic post-discovery status conference will take place on August 23,

2021, at 10:00 a.m. At that time, the parties shall dial (888) 557-8511 and enter the access code

7746387. In advance of the conference, and no later than August 19, 2021, the parties shall

submit a joint status letter updating the Court on the status of the case.

Dated: New York, New York
       June 17, 2021

                                               SO ORDERED.



                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge
